Citation Nr: 0211597	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  94-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being housebound for accrued purposes.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Washington, D.C.  The appellant is the spouse of 
the deceased veteran.  The appellant now resides within the 
jurisdiction of the RO in Baltimore, Maryland.

This case was remanded by the Board in December 1997 and was 
returned to the Board in July 2002.


FINDINGS OF FACT

1.  The official death certificaten shows that the veteran 
died from malignant melanoma in November 1989.  Another 
significant condition listed as contributing to the veteran's 
death was arteriosclerotic cardiovascular disease.

2.  At the time of the veteran's death, service connection 
was in effect for a left below-the- knee amputation, rated 60 
percent disabling; degenerative arthritis of the lumbar 
spine, rated 40 percent disabling; degenerative arthritis of 
the right and left hips, each rated 10 percent disabling; 
residuals of a fracture of the os calcis, right, rated 10 
percent disabling; scars of the left thigh, rated 10 percent 
disabling; and degenerative arthritis of the right knee, 
rated zero percent disabling.  The combined rating was 90 
percent with consideration of the bilateral factor.  The 
veteran was awarded a total rating for compensation purposes 
effective from November 1977.

3. The malignant melanoma and cardiovascular disease are not 
of service origin and are not causally related to the 
veteran's service connected disabilities.

4.  The veteran's service-connected disabilities were neither 
related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death.

5.  The service connected disabilities did not render the 
veteran unable to care for his daily needs without the 
regular aid and attendance of another person, or render him 
unable to protect himself from the hazards and dangers 
incident to his daily environment.  The veteran was not a 
patient in a nursing home.

6.  The veteran was not substantially confined to his 
dwelling or immediate premises or institutionalized on 
account of his service-connected disabilities.  The veteran's 
disabilities do not meet the percentage requirements for 
housebound benefits.


CONCLUSIONS OF LAW

1.  Malignant melanoma and cardiovascular disease were not 
incurred in or aggravated by military service, may not be 
presumed to have been incurred in service, and are not 
proximately due to or the result a service connected disease 
or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1999 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).

3.  The criteria for entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person or on account of being 
housebound is not warranted for accrued benefits purposes.  
38 U.S.C.A. §§  1114 1502, 1521, 5121 (West 1991); 38 C.F.R. 
§§ 3.350, 3.351, 3.352 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The official death certificate reflects that the veteran died 
in November 1989 due to malignant melanoma.  Another 
significant condition listed as contributing to the veteran's 
death was arteriosclerotic cardiovascular disease.  An 
autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for a left below-the-knee amputation, rated 60 percent 
disabling; degenerative arthritis of the lumbar spine, rated 
40 percent disabling; degenerative arthritis of the right and 
left hips, each rated 10 percent disabling; residuals of a 
fracture of the os calcis, right, rated 10 percent disabling; 
scars of the left thigh, rated 10 percent disabling; and 
degenerative arthritis of the right knee, rated zero percent 
disabling.  The combined rating was 90 percent with 
consideration of the bilateral factor.  The veteran was also 
in receipt of special monthly compensation on account of the 
anatomical loss of one foot and a total rating for 
compensation purposes effective from November 1977.

A review of the evidence reflects that the veteran served on 
active duty in the army in World War II and sustained a 
severe mortar round wound of the left foot and ankle and a 
wound of the right foot in February 1944.  As a result of 
that injury he had a below-the-knee-amputation on the left.  
His report of physical examination in connection with his 
September 1944 Certificate of Disability for Discharge noted 
normal blood pressure, vascular system and skin.

VA chest x-rays from the 1970's show calcification of the 
abdominal aorta and VA and private medical records in 1980 
show that the veteran had a history of cardiac disease and 
hypertension. 

A VA examination was conducted in September 1986.  At that 
time it was reported that the veteran underwent coronary by-
pass surgery in July 1984.  The diagnosis was minimal 
degenerative joint disease of the lumbar spine, hips, and 
right knee with functional and painless range of motion and 
functional strength.  Also diagnosed was left below the knee 
amputation with a normal, well nourished stump and normal 
range of motion and strength at the knee, and coronary artery 
disease.

VA outpatient treatment records from 1985 to March 1989 show 
the veteran was seen intermittently for several disorders, 
including his service connect disabilities.  In September 
1986 it was noted that he had limitation of motion of the 
left shoulder and was referred to the arthritis clinic.  It 
was noted that he had had left hemiparesis following cerebral 
vascular accident in 1967.  In April 1988 he was treated for 
cellulitis of the left knee.  

1988 statements from B.Z., M.D. reflect that Dr. Z was 
treating the veteran for his cardiovascular disease.  

Numerous records from Holy Cross Hospital show treatment 
during 1988 and 1989 for various conditions, including 
congestive heart failure.  In May 1988 he was seen at the 
emergency room for complaints of shortness of breath.  It was 
reported that that he had dyspnea and dysphoria for several 
minutes after climbing stairs, but currently felt "O.K."  
It was felt he had no acute problem and could be seen the 
next morning in the doctor's office.  In February 1989 he was 
admitted for an excision of a mass of the left neck.  That 
mass was shown to be a malignant melanoma.  He was 
hospitalized in June 1989 for recurrent melanoma of the neck.  
A pathological report showed extensive metastatic amelanotic 
melanoma, in four of five lymph nodes.  He underwent a left 
posterior triangle neck dissection.  On an October 1989 
hospital summary noted that he had had a history of a 
superficial spreading melanoma removed from the left neck in 
September 1986 and had had some lymph node removal in the 
summer of 1988 when a complete work up, including CT scans of 
the head, chest, abdomen, and pelvis was normal.  It was 
noted that that he had had recurrent lymph node removal for 
metastatic melanoma in June 1989.  The report shows that the 
cancer had metastasized to the to the liver, celiac and 
protal nodes, lungs, and brain.  Selected non-aggressive 
therapy was to be given, and he was placed on oxygen for his 
marked shortness of breath.  Also diagnosed was congestive 
heart failure.  He was again hospitalized on November 1, 1989 
for general weakness, confusion, and respiratory distress.  
He died on November [redacted], 1989 at the holy Cross Hospital.

Records from Heath Care Department of a private hospital show 
that nursing care was provided in October 1989 until the 
veteran's death. 

In October 1989, a claim (VA Form 21- 2680) for special 
monthly compensation based on the need for the regular aid 
and attendance of another person was submitted.  The 
veteran's private physician, Dr. F, who filled out the form, 
noted that the veteran had general weakness, fever, 
difficulty breathing, and weight loss.  The doctor stated 
that the veteran needed help to walk with a prosthesis 
because of his below-the-knee-amputation and arthritic 
changes in various joints.  The veteran was described as 
confined to a bed, looking chronically ill, with evidence of 
weakness and recent weight loss.  The doctor said the veteran 
could only leave home with medical assistance in a van or 
ambulance under extenuating circumstances.  The veteran's 
condition was described as progressive in nature with an 
extremely poor prognosis.  Dr. F stated that the veteran 
required the daily personal heath care services of a skilled 
professional without which the veteran would require hospital 
nursing home or other institutional care.  The diagnoses were 
malignant melanoma with metastasis to lungs, hypertensive 
cardiovascular disease, status post myocardial infarction, 
status post coronary artery by-pass grafting, cardiac 
arrhythmia, and osteoarthritis of the spine.

In April 1990 Dr. F. reported that he had been treating the 
veteran for several years prior to his death for ischemic 
heart disease, which required a one-time coronary bypass 
surgery.  Dr. F. felt that the cardiovascular disease could 
have been the proximate result of the service-connected 
disability due to the chronic strain to which he was 
subjected.

In August 1990 the RO granted the appellant dependency and 
indemnity (DIC) compensation benefits under the provisions of 
38 U.S.C.A. § 1318(b) and basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.

In January 1991 correspondence, R.G.G., M.D. reported that 
the veteran had a heart condition which prevented the use of 
general anesthesia in the treatment of the melanoma.  It was 
indicated that the he consulted with the veteran's internist, 
oncologist and cardiologist who agreed that the veteran's 
medical condition curtailed any treatment other than the 
surgical procedures which were done.  

In February 1991, Dr. Z. reported that the veteran had been a 
patient in his practice for many years and had known severe 
coronary artery disease and had undergone coronary artery by-
pass grafting.  The doctor said he felt that the veteran's 
amputation precluded vigorous physical activity and this may 
have contributed to his ultimate demise with regard to his 
cardiac condition.

The appellant testified at a hearing at the RO in April 1991.  
She related that the veteran had developed hypertension in 
the 1960's and had a myocardial infarction in 1976 or 1977.  
She said that her husband was not eligible for treatment of 
his malignant melanoma at National Institute of Health 
because of his general medical health.  She testified they 
had moved to a new house in Frederick, Maryland when the 
veteran felt ill and it was discovered that his malignant 
melanoma had spread throughout his lungs.  She reported that 
prior to that move her husband did not require oxygen.

A May 1993 statement from another Dr. F. is to the effect 
that he had treated the veteran since 1967 until his death in 
1989.  He related that the veteran had developed hypertensive 
cardiovascular disease, had had an episode of cardiac arrest 
at home and had coronary artery by-pass surgery.  The doctor 
related that the veteran had been followed during the past 
several years of his life, not only by the VA for 
complications of his amputated leg and associated arthritis 
of the knees, hips, spine and shoulders, but also by a 
cardiologist for his underlying heart disease abdominal 
hypertension.  The doctor concluded that the veteran's final 
illness was due to malignant melanoma and extensive surgery 
was limited because of the prior medical condition.  

During a hearing before the undersigned Board member in 
October 1997, the appellant stated that the below-the-knee 
amputation on the left caused the veteran's heart disease.  
She indicated that his arthritic condition became 
progressively worse. She testified that the hospital provided 
nursing assistance in October 1989.  She indicated that 
because of his service connected disabilities he was unable 
to exercise.  Testimony was also given by the veteran's son 
who indicated that he assisted his mother in caring for the 
veteran shortly prior to his death and described his 
deteriorating condition.

In October 1997 Dr. F. submitted a statement which is to the 
effect that the veteran developed hypertension as a 
complication of treatment for his service-connected below-
the-knee-amputation, and that his service-connected 
conditions prevented him from any useful exercise which 
resulted in his cardiac disease.  He said that his general 
cardiac state, related to the physical strain from the 
amputated limb precluded any invasive surgery during his last 
illness.  Dr. F. opined that the veteran's cardiovascular 
condition was caused by his service-connected disability and 
was a contributing factor to his death.

In June 1999 a VA medical doctor reviewed the veteran's 
claims file and reported that it was reasonable to think that 
the amputation could have caused some risk to the development 
of premature atherosclerosis which appeared to be an 
independent risk factor.  The doctor noted the veteran had 
hypertension and that being a male would add further risk.  
The doctor concluded that while the data was soft, there 
could possibly be a connection between his amputation and 
coronary artery disease.  

Subsequently the appellant submitted a copy of article 
concerning an increase in the risk of death from heart 
disease in amputees.

In May 2001 a VA cardiovascular specialist reviewed the 
veteran's claims file and specifically noted the contentions 
that physical stress form the veteran's amputation 
contributed to his hypertension and cardiovascular disease 
and that his service-connected amputation hindered mobility 
facilitating a sedentary life style, and indirectly 
increasing the risk of cardiovascular disease. 

The doctor referenced a clinical study on the relationship 
between amputations and cardiovascular disease and concluded 
that it was unlikely that the veteran's amputation caused or 
aggravated the veteran's cardiovascular disease.  As for the 
contention that the veteran's amputation and arthritis forced 
a sedentary lifestyle and thus increased the risk of coronary 
disease, the doctor found that any such risk was minor in 
relationship the veteran's other major cardiac risks 
including age, gender, hypertension and hypercholesterolemia.

In May 2001 a VA oncologist reviewed the veteran's claims 
file to answer whether the veteran's cardiovascular disease 
prevented him from receiving adequate surgical treatment for 
his malignant melanoma.  The doctor concluded that the 
veteran's superficial melanoma had been adequately removed in 
1986.  He further noted that it had been determined by the 
World Health Organization in 1998 that there was no survival 
advantage for lymph node dissection in patients with 
malignant melanoma.  It was therefore concluded that the 
veteran would not have benefited from more extensive surgery 
for his malignant melanoma.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations in general apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date. 

The VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  In regard to the claim for special 
monthly compensation for accrued purposes the appellant's 
entitlement must be determined based on evidence that was 
physically present or constructively present, such as VA 
treatment records, in the veteran's claims folder when he 
died, as all such records are on file and the obligations 
mandated by the VCAA have been effectively satisfied.  With 
regard to the cause of the veteran's death claim, the 
information and evidence needed is basically that which would 
show that a disability incurred in service was the principal 
or contributory cause of death.  Such action was accomplished 
by means of statement of the case, supplemental statements of 
the case, correspondence to the appellant, and information 
given to her in the course of two personal hearings.  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A).

In this regard the appellant was not specifically informed of 
the VCAA, but pursuant to the Board remand she has been 
advised that all records identified by her would be requested 
by the RO.  To the extent any pertinent records are available 
they have been obtained.  The Board notes that some doctors 
that she has identified have died and their records are not 
available, but the appellant has notified the Board that she 
is aware of such.  

Moreover, she has submitted her own private medical records.  
Also, the case has been referred to specialists for opinions 
in this case.  The Board finds that the provisions of the 
VCAA are satisfied and a current decision is not prejudicial 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) and Quartucccio v. Principi, 16 Vet. App. 183 (2002).   

III.  Special Monthly Compensation

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed.Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the application to reopen a claim for service 
connection that the veteran filed prior to his death, the 
accrued benefits claim is "derivative of" the veteran's 
claim and the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996).  Entitlement to accrued benefits must be 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died.  Thus when reviewing 
the accrued benefits claim, the Board has not considered 
private or lay evidence submitted after the veteran's 1989 
death.  Ralston v. West, 13 Vet.App. 108 (1999).

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to increased compensation. 38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 
3.351.  Determinations as to factual need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable, frequent need to adjust 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care and assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
compensation. 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§  3.50, 
3.351.  Increased pension at the housebound rate may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he/she must be permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The veteran applied for special monthly compensation based on 
the need for aid and attendance approximately 2 weeks prior 
to his death from a malignant melanoma.  His cancer had 
metastasized throughout his body had he was bedridden, but 
the evidence does not show that his service-connected 
orthopedic disabilities and the left bellow the knee 
amputation caused him to require the aid and attendance of 
another person as defined in the above-cited law and 
regulation.  The record shows that he required home nursing 
care in October 1989 when the evidence shows that he was 
debilitated by his progressive metastatic cancer.  

The Board has considered the medical evidence that shows that 
he did require personal assistance from another individual 
and was housebound prior to his death.   However the need for 
aid and attendance and confinement to his home was the result 
of the non-service-connected malignant melanoma.  There is no 
question that the veteran's service-connected disabilities 
were severe, and this is reflected by his permanent total 
compensation rating.  Additionally the veteran's service 
connected disorders due not include blindness and he was not 
in a nursing home.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  

IV.  Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i. e., cardiovascular or 
cancer, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.   To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death. 38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed. 38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The service medical records reflect no evidence pertaining to 
the malignant melanoma or cardiovascular disease.  The first 
clinical evidence of these disorders was many years after 
service.  There is no medical evidence between the veteran's 
fatal malignant melanoma and heart disease and his military 
service.  Accordingly, the Board finds that these disorders 
are not directly or presumptively related to the veteran's 
period of active duty.   

The appellant is contending that the veteran's cardiovascular 
disease was secondary to his service-connected disabilities 
and contributed to his death.  First with regard to the 
assertion that the veteran's service-connected disability 
caused or aggravated his heart condition, the appellant has 
submitted medical statement from Drs. F. and Z. who related 
the veteran's cardiovascular disease to his service connected 
disorders and the resulting inability to be involved in 
physical activity.  A VA examiner in June 1999 indicated that 
there could possibly be a connection between his amputation 
and coronary artery disease.  The Board finds that this 
language is speculative.  More importantly, this argument was 
specifically considered by a VA heart specialist who reviewed 
the veteran's entire claims file, and the specialist 
concluded that it was unlikely that the veteran's amputation 
caused or aggravated the veteran's cardiovascular disease.  
He further found that while veteran's amputation and 
arthritis may have increased the risk of coronary disease by 
mandating a sedentary lifestyle, any such risk was minor in 
relationship the veteran's other major cardiac risks 
including age, gender, hypertension and hypercholesterolemia.  
The Board places more probative value on this medical opinion 
than the other opinions on file in that the specialist's 
conclusion was supported by reasons and a medical study.  
With regard to the appellant's statements and testimony, she 
is a layperson and not competent to render a medical opinion 
regarding diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Even assuming arguendo that the veteran's service-connected 
disabilities caused his cardiovascular disease, the Board 
finds that the weight of the evidence does not support a 
conclusion that such cardiovascular disease contributed to 
his death.  A number of doctors and the veteran's wife have 
asserted that more invasive surgery or treatment was not 
possible because of the veteran's cardiac condition.  No 
medical evidence has been proffered that such more invasive 
surgery was called for in the instant case.  Rather a VA 
oncologist has reviewed the veteran's file to specifically 
answer whether the veteran's cardiovascular disease prevented 
him from receiving adequate surgical treatment for his 
malignant melanoma.  The doctor concluded that the veteran's 
superficial melanoma had been adequately removed in 1986.  He 
further noted that that there was no survival advantage for 
lymph node dissection in patients with malignant melanoma, 
and concluded that the veteran would not have benefited from 
more extensive surgery for his malignant melanoma.  

There is no medical evidence of record that shows that the 
veteran's service connected disabilities, which did not 
involve a vital organ, were involved in the veteran's death 
or resulted in such debilitation and general impairment in 
health as to render the veteran materially less capable of 
resisting the effects of the cause of death.  Accordingly, 
the claim for service connection for the veteran's cause of 
death must be denied.

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit-of-the-doubt doctrine.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of being housebound for accrued purposes is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

